DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 03/29/2022 in which claims 1, 16, and 19-20 were (AMENDED), has been fully considered and entered.

3.	Examiner agrees with applicant’s amendments with respect to the 35 USC § 112(b) rejections. Therefore, the previous 35 USC § 112(b) rejections with respect to claims 1, 16, and 19-20 have been withdrawn.

Response to Arguments
4.	Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 

The applicant(s) asserts with arguments (on pages 8-11) that neither Hsieh nor Nakamura taken alone, or in combination fails to teach or suggest the features of “wherein an output value from the inverse secondary transform is constrained within a first range of [min, max] inclusively” as required by amended independent claims 1, 16, and 19-20.  However, the examiner respectfully disagrees. The examiner first notes that applicants are unclear and give arbitrary undefined details regarding particularly “output value” (e.g. “a specific number, rate, coefficient, size, amount, distance, frequency, and/or cost”). Therefore, based on broadest reasonable interpretation herein the examiner notes that although Hsieh discloses a method (see fig. 10) and an apparatus for processing video data (see fig. 8) comprises: determining that an inverse secondary transform is applied (see fig. 4 unit 64 and/or fig. 6, e.g. “inverse 2nd transform”) to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block”, or fig. 6, e.g. “4x4 block”), wherein an output value is constrained within a range (see fig. 4, paragraph [0163], where the examiner notes that only (e.g. “constrained/confined/requires”) transform coefficients (e.g. “value”) in the top left 8×8 sub-blocks of 16×16 and 32×32 (e.g. “range”) transform coefficient matrices are considered from the inverse ROT 64 (e.g. “inverse secondary transform”) from the inverse secondary transform (see fig. 4 unit 64, paragraph [0163-0164]), Hsieh does not explicitly disclose “to constrain within a first range of [min, max] inclusively” as specified in amended independent claims 1, 16, and 19-20. Thus, the examiner merely introduced Nakamura to teach the well-known concept of to constrain (see fig. 3 unit S20) within a first range of [min, max] inclusively (see paragraphs [0070] and [0073]). On the other hand, the examiner merely introduced Hsieh to further teach the well-known concept regarding features such that to constrain within a first range  (see fig. 3 unit S20) of [min, max] inclusively (see paragraphs [0070] and [0073]); wherein min and max are integer values (see paragraphs [0066-0067]); and to constrain to a second range of [qmin, qmax] inclusively (see paragraph [0075]).

Next, the applicant assert (on pages 9—11) that neither Hsieh nor Nakamura taken alone, or in combination fails to teach or suggest the features of “wherein qmin is equal to min of the first range and qmax is equal to max of the first range” as recited in amended independent claims 1, 16, and 19-20. However, the examiner respectfully disagrees. The examiner notes that although Hsieh already discloses a method (see fig. 10) and an apparatus for processing video data (see fig. 8) comprising a processor (see paragraph [0039]) and a non-transitory memory with instructions thereon (see paragraph [0226]), wherein the instructions upon execution by the processor (see paragraph [0226]), a non-transitory computer-readable storage medium storing instructions that cause a processor to (see paragraph [0039]); and a non-transitory computer-readable recording medium (see paragraph [0226]) storing (see fig. 9 unit 282) a bitstream of a video (see fig. 9, e.g. “video bitstream”) which is generated by a method (see fig. 10) performed by a video processing apparatus (see fig. 8), wherein the method (see fig. 10) comprises: determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), for a conversion (see figs. 8-9, where the examiner notes by referring to fig. 9 that the conversion includes both encoding 20 video data into bitstream and decoding 30 the video from the bitstream, which is equivalent to the applicants teaching) between a current block of a video (see fig. 6, e.g. “4x4 block”) and a bitstream (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “bitstream”) of the video (see fig. 9), that an inverse secondary transform is applied (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block” or fig. 6, e.g. “4x4 block”), wherein an output value is constrained within a range (see fig. 4, paragraph [0163], where the examiner notes that only (e.g. “constrained/confined/requires”) transform coefficients (e.g. “value”) in the top left 8×8 sub-blocks of 16×16 and 32×32 (e.g. “range”) transform coefficient matrices are considered from the inverse ROT 64 (e.g. “inverse secondary transform”)) from the inverse secondary transform (see fig. 4 unit 64, paragraph [0163-0164]), wherein the inverse secondary transform (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) is applicable to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block”, or fig. 6, e.g. “4x4 block”) between a de-quantization (see fig. 3B unit 43 or fig. 6, e.g. “de-quantization”) and an inverse primary transform (see fig. 3B unit 45 or fig. 6, e.g. “inverse core transform”); and performing the conversion (see figs. 8-9, where the examiner notes by referring to fig. 9 that the conversion includes both encoding 20 video data into bitstream and decoding 30 the video from the bitstream, which is equivalent to the applicants teaching) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), generating the bitstream of the video (see fig. 9, e.g. “video bitstream”) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), and wherein coefficients (see fig. 6, e.g. “coefficients sub-group”) after the de-quantization (see fig. 6, e.g. “de-quantization”), Hsieh fails to explicitly disclose “to constrain within a first range of [min, max] inclusively; wherein min and max are integer values; to constrain to a second range of [qmin, qmax] inclusively” as specified in amended independent claims 1, 16, and 19-20. However, the examiner introduced Nakamura to teach the well-known concept of to constrain within a first range  (see fig. 3 unit S20) of [min, max] inclusively (see paragraphs [0070] and [0073]); wherein min and max are integer values (see paragraphs [0066-0067]); and to constrain to a second range of [qmin, qmax] inclusively (see paragraph [0075]). Yet, the combination of teachings of Hsieh and Nakamura fails to explicitly disclose the features such that “wherein qmin is equal to the min and qmax is equal to the max” as specified in amended independent claims 1, 16, and 19-20. Thus, the examiner merely introduced Zhang to further teach the well-known concept such that wherein qmin is equal to the min and qmax is equal to the max (see paragraphs [0078] and [0082]).

Accordingly, the examiner respectfully maintains the rejections and applicability of the prior art used. Rejections of claims 1-20 are sustained for the reasons set forth above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (“Hsieh”) (US Pub. No.: 2018/0103252 A1) in view of Nakamura (“Nakamura”) (US Pub. No.: 2002/0044605 A1), and further in view of Zhang et al. (“Zhang”) (US Pub. No.: 2004/0264571 A1).

In regards to claims [1], [16], and [19-20], Hsieh discloses a method (see fig. 10) and an apparatus for processing video data (see fig. 8) comprising a processor (see paragraph [0039]) and a non-transitory memory with instructions thereon (see paragraph [0226]), wherein the instructions upon execution by the processor (see paragraph [0226]), a non-transitory computer-readable storage medium storing instructions that cause a processor to (see paragraph [0039]); and a non-transitory computer-readable recording medium (see paragraph [0226]) storing (see fig. 9 unit 282) a bitstream of a video (see fig. 9, e.g. “video bitstream”) which is generated by a method (see fig. 10) performed by a video processing apparatus (see fig. 8), wherein the method (see fig. 10) comprises: determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), for a conversion (see figs. 8-9, where the examiner notes by referring to fig. 9 that the conversion includes both encoding 20 video data into bitstream and decoding 30 the video from the bitstream, which is equivalent to the applicants teaching) between a current block of a video (see fig. 6, e.g. “4x4 block”) and a bitstream (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “bitstream”) of the video (see fig. 9), that an inverse secondary transform is applied (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block” or fig. 6, e.g. “4x4 block”), wherein an output value is constrained within a range (see fig. 4, paragraph [0163], where the examiner notes that only (e.g. “constrained/confined/requires”) transform coefficients (e.g. “value”) in the top left 8×8 sub-blocks of 16×16 and 32×32 (e.g. “range”) transform coefficient matrices are considered from the inverse ROT 64 (e.g. “inverse secondary transform”)) from the inverse secondary transform (see fig. 4 unit 64, paragraph [0163-0164]), wherein the inverse secondary transform (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) is applicable to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block”, or fig. 6, e.g. “4x4 block”) between a de-quantization (see fig. 3B unit 43 or fig. 6, e.g. “de-quantization”) and an inverse primary transform (see fig. 3B unit 45 or fig. 6, e.g. “inverse core transform”); and performing the conversion (see figs. 8-9, where the examiner notes by referring to fig. 9 that the conversion includes both encoding 20 video data into bitstream and decoding 30 the video from the bitstream, which is equivalent to the applicants teaching) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), generating the bitstream of the video (see fig. 9, e.g. “video bitstream”) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), and wherein coefficients (see fig. 6, e.g. “coefficients sub-group”) after the de-quantization (see fig. 6, e.g. “de-quantization”).
Yet, Hsieh fails to explicitly disclose to constrain within a first range of [min, max] inclusively; wherein min and max are integer values; to constrain to a second range of [qmin, qmax] inclusively as specified in the amended claim.
However, in the same field of endeavor, Nakamura teaches the well-known concept of to constrain within a first range  (see fig. 3 unit S20) of [min, max] inclusively (see paragraphs [0070] and [0073]); wherein min and max are integer values (see paragraphs [0066-0067]); and to constrain to a second range of [qmin, qmax] inclusively (see paragraph [0075]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Hsieh above by incorporating the proposed teachings of Nakamura above to perform such a modification to provide a video compression method and apparatus that is capable to constrain within a first range of [min, max] inclusively; wherein min and max are integer values; to constrain to a second range of [qmin, qmax] inclusively, where qmin is equal to the min of the first range and qmax is equal to the max of the first range as well as to the solve the problem in a case where there may be the case where the encoded amount of each macroblock doesn't agree with the predetermined target encode amount, hence to accumulate each error.  That may induce the case where the total encoded amount of the I-picture is too much or too less.  As a result, the encode amount of the following pictures is constrained because of the constrained VBV buffer, thereby deteriorating the image quality due to fluctuation of the encode amount as taught by Nakamura (see Nakamura, paragraph [0005]), thus improving video compression efficiency.
Although Hsieh discloses a method (see fig. 10) and an apparatus for processing video data (see fig. 8) comprising a processor (see paragraph [0039]) and a non-transitory memory with instructions thereon (see paragraph [0226]), wherein the instructions upon execution by the processor (see paragraph [0226]), a non-transitory computer-readable storage medium storing instructions that cause a processor to (see paragraph [0039]); and a non-transitory computer-readable recording medium (see paragraph [0226]) storing (see fig. 9 unit 282) a bitstream of a video (see fig. 9, e.g. “video bitstream”) which is generated by a method (see fig. 10) performed by a video processing apparatus (see fig. 8), wherein the method (see fig. 10) comprises: determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), for a conversion (see figs. 8-9) between a current block of a video (see fig. 6, e.g. “4x4 block”) and a bitstream (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “bitstream”) of the video (see fig. 9), that an inverse secondary transform is applied (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block” or fig. 6, e.g. “4x4 block”), wherein an output value is constrained within a range (see fig. 4, paragraph [0163]) from the inverse secondary transform (see fig. 4 unit 64, paragraph [0163-0164]), wherein the inverse secondary transform (see fig. 4 unit 64 or fig. 6, e.g. “inverse 2nd transform”) is applicable to the current block (see fig. 4, e.g. “16x16 block” and/or “32x32 block”, or fig. 6, e.g. “4x4 block”) between a de-quantization (see fig. 3B unit 43 or fig. 6, e.g. “de-quantization”) and an inverse primary transform (see fig. 3B unit 45 or fig. 6, e.g. “inverse core transform”); and performing the conversion (see figs. 8-9) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), generating the bitstream of the video (see fig. 9, e.g. “video bitstream”) based on the determining (see fig. 10 unit 1004, paragraphs [0201] and [0211]), and wherein coefficients (see fig. 6, e.g. “coefficients sub-group”) after the de-quantization (see fig. 6, e.g. “de-quantization”), the combination of teachings of Hsieh and Nakamura fails to explicitly disclose such that wherein qmin is equal to the min and qmax is equal to the max as specified in the amended claim.
However, in the same field of endeavor, Zhang further teaches the well-known concept such that wherein qmin is equal to the min and qmax is equal to the max (see paragraphs [0078] and [0082]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Hsieh and Nakamura above by further incorporating the proposed teachings of Zhang above to perform such a modification to provide a video compression method and apparatus that is capable to determine wherein qmin is equal to the min and qmax is equal to the max as well as to the solve the problem in a case where there is a need to provide a system and method for encoding video that achieves a solution for coding mode decision and quantization scale selection with less complexity than the prior art as taught by Zhang et al. (see Zhang, paragraph [0024]), thus reducing complexity and improving video compression efficiency even more.
 

	As per claim [2], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the inverse secondary transform comprises an inverse low frequency non-separable transform (see paragraph [0163]).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  Yet, Hsieh fails to explicitly disclose the method of claim 1, wherein a clipping operation is applied to clip the output value within the first range of [min, max] inclusively as claimed.
	However, Nakamura teaches the method of claim 1 (see the above rejection of claim 1), wherein a clipping operation is applied to clip the output value (see fig. 3 unit S20) within the first range of [min, max] inclusively (see paragraphs [0069] and [0072]). Same motivation as to claim 1 applies here. 

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  Yet, Hsieh fails to explicitly disclose the method of claim 1, wherein min is equal to -(1<<15) and max is equal to (1<<15) – 1 as claimed.
	However, Nakamura teaches the method of claim 1 (see the above rejection of claim 1), wherein min is equal to -(1<<15) and max is equal to (1<<15) – 1 (see paragraph [0067]). Same motivation as to claim 1 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein a matrix for the inverse secondary transform (see paragraph [0163]) is selected from four transform sets (see paragraph [0167]), each of the four transform sets consists of two transform matrices (see paragraphs [0163] and [0167]).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 5 (see the above rejection of claim 5), wherein in response to the current block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”) being a chroma block (see paragraph [0049]) and one of three cross-component linear model intra prediction modes (see figs. 5A-5B) being used for the current block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”), transform set 0 is selected (see fig. 5A) for the current block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein whether to apply the inverse secondary transform (see paragraph [0026]) is dependent on a coding mode (see figs. 5A-5B) of a block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 7 (see the above rejection of claim 7), wherein in response to the block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”) being coded with a non intra prediction mode (see paragraphs [0189] and [0208]), the inverse secondary transform is not applied (see paragraph [0169]) to the block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”).

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the inverse secondary transform is applied to de-quantized transformed coefficients (see fig. 6) of the current block (see fig. 6, e.g. “4x4 block”).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein in response to a block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”) being coded with a transform skip mode (see paragraph [0169]), the inverse secondary transform is not applied (see paragraph [0169]) to the block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”).

	As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), further comprising: determining that a forward secondary transform is applied (see fig. 6) to the current block (see fig. 6, e.g. “4x4 block”), wherein an input value to the forward secondary transform (see fig. 3A or fig. 6), wherein the forward secondary transform is applicable to the current block between a forward primary transform and a quantization (see fig. 6).
	Yet, Hsieh fails to explicitly disclose to constrain within the first range of [min, max] inclusively as claimed.
	However, Nakamura teaches to constrain (see fig. 3 unit S20) within the first range of [min, max] inclusively (see paragraphs [0069] and [0072]). Same motivation as to claim 1 applies here. 

	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein coefficients of the block (see fig. 6, e.g. “ coefficients of 4x4 block”) after a forward second transform applicable between a forward primary transform and a quantization step are constrained within a third range (see fig. 6).

	As per claim [13], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein in response to the secondary transform not being applied to a block (see fig. 4, e.g. “4x4 block” or fig. 6, e.g. “4x4 block”), syntax elements to indicate information related the secondary transform in the block (see paragraphs [0043] and [0207]) is not included (see paragraph [0215]) in a bitstream (see fig. 6, e.g. “bitstream”) of the block (see fig. 6, e.g. “4x4 block”).

	As per claim [14], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes encoding the video into the bitstream (see fig. 9, e.g. “encoded video bitstream”).

	As per claim [15], most of the limitations have been noted in the above rejection of claim 1.  In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the conversion includes decoding (see fig. 9 unit 30) the video from the bitstream (see fig. 9, e.g. “video bitstream”).

	As per claim [17], the apparatus of claim 16, is analogous to claim 2, which is performed by claim 17. 

	As per claim [18], the apparatus of claim 16, is analogous to claim 4, which is performed by claim 18.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Crocitti et al. (US Patent Number: 5,822,004) discloses adaptive quantification based on actual predicted image data amounts.

	Tzou et al. (US Patent No.: 6,389,072 B1) discloses motion analysis based buffer regulation scheme.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.C/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
April 7, 2022